THOMPSON, Presiding Judge, concurring in part and dissenting in part.
I concur with that part of the main opinion that reverses that part of the trial court's judgment that included in the property division amounts inherited by Ida Le Blanc Swift ("the wife") that were not used for the common benefit of the parties during the marriage.
I dissent, however, from the affirmance of the remainder of the trial court's property division. The parties were married for over 40 years and reared two children. With a brief exception, the wife did not work outside the home, and, instead, she took care of the parties' children. Given the parties' ages, the length of their marriage, and their standard of living during the marriage, see Walker v. Walker, 216 So.3d 1262, 1270-71 (Ala. Civ. App. 2016), I cannot agree with the main opinion's determination that the property division, which so heavily favors the husband, David Dauphin Swift, Sr., is equitable.